10F-3 Report CGCM International Equity Investments 9/1/2010 through 8/31/2011 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund Pandora 10/5/2010 Carnegie 0.00% Pandora 10/5/2010 Goldman Sachs 0.01% Pandora 10/5/2010 JPMorgan 0.01% Pandora 10/5/2010 Nordea 0.01% Pandora 10/5/2010 Enskilda 0.00% Mail Ru Group Limited 11/5/2010 Goldman Sachs 0.01% Mail Ru Group Limited 11/5/2010 JPMorgan 0.01% Sensata Technologies 11/12/2010 Barclays 0.10% Sensata Technologies 11/12/2010 BMO Capital 0.01% Sensata Technologies 11/12/2010 Goldman Sachs 0.04% Sensata Technologies 11/12/2010 Goldman Sachs 0.04% Sensata Technologies 11/12/2010 RBC Capital 0.01% AIA Group 10/22/2010 Deutsche Bank 0.01% Sensata Technologies 2/18/2011 Barclays 0.03% Sensata Technologies 2/18/2011 BMO Capital 0.00% Sensata Technologies 2/18/2011 Goldman Sachs 0.01% Sensata Technologies 2/18/2011 JPMorgan 0.01% Sensata Technologies /18/2011 P Jenheimer 0.00% Sensata Technologies 2/18/2011 RBC Capital 0.00% Sinopharm Group 4/26/2011 CICC 0.03% Yandex 5/24/2011 Goldman Sachs 0.00% Sun Art Retail 8/7/2011 UBS 0.00% Sun Art Retail 8/7/2011 HSBC 0.00%
